      USDC IN/ND case 4:19-cv-00099 document 1 filed 10/25/19 page 1 of 3



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                              Plaintiff,            )
                                                    )       CASE NO: 4:19-cv-099
                      v.                            )
                                                    )
HEIRS AND DEVISEES OF                               )
RUTH L. TOTH, DECEASED; and                         )
LYNN A. BECCUE,                                     )
                                                    )
                              Defendants.           )

                                    IN REM COMPLAINT

       Comes now the plaintiff, United States of America, by Thomas L. Kirsch II, United States

Attorney for the Northern District of Indiana, and Sharon Jefferson, Assistant United States

Attorney, for and on behalf of the U.S. Department of Housing and Urban Development (HUD),

an agency of the United States government, and for its cause of action alleges as follows:

                                           JURISDICTION

       This is an action to foreclose a mortgage to recover indebtedness due the United States.

This Court has jurisdiction pursuant to 28 U.S.C. Section 1345 and venue is proper.

                                             COUNT I

       1. Prior to her death, Ruth L. Toth was the owner of the following described real estate

in Jasper County, Indiana:

               A 3.93 Acre Tract of Land in the Northeast Quarter of Section 26, Township 31
               North, Range 7 West in Union Township, Described as Follows: (Bearings Based
               on the North Line of Said Northwest Quarter Being Due East) Beginning at a
               Point on the North Line of Said Northwest Quarter; 1821.0 Feet Due East of the
               Northwest Corner of Said Northwest Quarter; From Thence Due East on Said
               North line of The Norwest Quarter A Distance of 330 Feet to a Railroad Spike;
          USDC IN/ND case 4:19-cv-00099 document 1 filed 10/25/19 page 2 of 3



                 Thence South 00 Degrees 33 Minutes 47 Seconds East, A Distance of 529.57 Feet
                 to an Iron Rod; Thence North 86 Degrees 15 Minutes West, A Distance of 330
                 Feet to an Iron Rod; Thence North 00 Degrees 40 Minutes West, A distance of
                 508 Feet to the Place of Beginning.

                 Commonly Known As: 7525 W. 700 N., Fair Oaks, Indiana 47943.
                 (Herein Athe real estate.@)

          2. On June 1, 1998, Ruth L. Toth executed a promissory note (the Anote@) a copy of

which is attached and made a part hereof as “Exhibit 1.”

          3. To secure payment of her obligation under the note, Ruth L. Toth, executed a home

equity conversion mortgage (the Amortgage@) and a second mortgage, copies of which are attached,

here incorporated by reference and marked for identification as “Exhibit 2”, and “Exhibit 3.”

          4. The note and mortgages are held by the United States.

          5. Ruth L. Toth died a resident of Fair Oaks, Indiana on September 27, 2013.

          6. Repayment of the debt evidenced by the note is in default. There is due $105,241.52

plus interest from October 6, 2017 to date of judgment at $8.45 per day.

          7. No personal representative was appointed. Title vested in the heirs of Ruth L. Toth at

her death and the heirs are named as parties to answer as to their interest, if any, in the real

estate.

          8. The heirs and devisees of Ruth L. Toth are named as parties to answer as to their

interests, if any, in the real estate. However, all of the heirs and devisees at law are unknown and

service by publication is required.

          9. Lynn A. Beccue is believed to presently occupy the real estate and is made a party to

answer as to his interest, if any, in the property.



                                                      2
       USDC IN/ND case 4:19-cv-00099 document 1 filed 10/25/19 page 3 of 3



    WHEREFORE, plaintiff requests:

        1. A judgment in rem against the property in the amount of $105,241.52 together with

accruing interest at $8.45 per day.

        2. An order declaring the lien of plaintiff=s mortgage to be prior and paramount to the

interests of all other parties.

        3. An order foreclosing the equity of redemption of the heirs of Ruth L. Toth, and all

persons claiming under or through her, in the real estate.

        4. An order directing the sale of the property by the U.S. Marshals and payment of the

proceeds to pay the Marshal=s costs, then to pay the judgment of plaintiff, and with any then-

remaining overplus paid to the Clerk of the Court to be disposed of as the Court shall direct.

        5. That the plaintiff have such other and further relief as is just and proper in the premises.



                                               Respectfully submitted,

                                               THOMAS L. KIRSCH II
                                               UNITED STATES ATTORNEY

                                               s/ Sharon Jefferson
                                       By:     Sharon Jefferson
                                               Assistant United States Attorney
                                               United States Attorney=s Office
                                               5400 Federal Plaza, Suite 1500
                                               Hammond, IN 46320
                                               Tel: (219) 937-5500
                                               Fax: (219) 852-2770
                                               Email Address: Sharon.jefferson2@usdoj.gov




                                                  3
USDC IN/ND case. "-,,I
                  4:19-cv-00099  document
                       4i1DJ1JSTABLE RATE1-1 filed 10/25/19
                                           No1f    ..._,,,  page 1 of 4
                                                                                                                   111111111111111
                                           (HOME EQUITY CONVERSION)                                                 *1*
                                                                                        FIJACns< lfo.   151-542717-4/255
                                                                                                        151-542717-4


JUNE 01                 . 1998                    ..(>
                                            ,.n943y
7525 W 700 N, FAl R OAKS, INDIANA           ~
                                                              [Prope~y Address!


I. DEFINITIONS
    "Borrower" means e.ich person signing at the end of this Note. "Lender" means
HOMEOWNERS MORTGAGE SERVICE, INC.

and its successors and ,tssigns. "Secrct.ll)'" means the Sccrelal)' of Housing and Urban Develop111ent or his or her authorized
rcpre~entatives.

2. BORROWER'S PROMISE TO PAV; INTEREST
    In retum for amounts to be adv.meed by Lender to or for the benefit of Borrower under the tenns of a Home Equity Conversion
Lo,in Agreement dated        JUNE 01, 1998                       ("Loan Agreement"). Borrower promises 10 pay to the order of Lender a
principal amount equal to the sum of all Loan Advances made under the Loan Agreement with interest. All amounts advanced by
Lender. plus interest. if not paid earlier. ;ire due and payable on   JUNE 26                  . 2076     . Interest will be clu1rged on
unpaid principal at the rate of       SIX AND 650/1000                               percent (        <,.65tHI %) per year until the full
amount of principal lms been paid. The interest rate may clumge in accordance with Parngmph 5 of this Note. Accmed i11terest shall be
added to tl1e principal balance as a Loan Advance at the end of each month.

J. PROMISE TO PAY SECURED
    Borrower's promise t() pay is secured by a mortgage. deed of tmst or similar security instrument that is dated the same date as this
Note and called the "Security lnstnunent." That Sccurily Instrument protects the Lender from losses which might rcsull if Borrower
defaults under this Note.

4. MANNER OF PAYMENT
   (A)Timc
        Borrower slutll pay all outstanding principal and accmcd interest to Lender upon receipt of a notice by Lender requiring
   immedi.llc pa~·nienl i11 full. as provided in Paml:lrnph 7 of this Note.
   (B) Place
        Payment shall be l!ladc at HOMEOWNERS MORTGAGE SERVICE, INC.,
   11555 NORTH MEIUDIAN STREET, SUITE 160,
   CARMEL, INDIANA 46032                                                                            . or ,my such other place as Lender
    mny desigmte in writiug by notice to Borrower.
   (C) Limitation nf Lh1hilit~·
        Borrower shall have 110 personal liability for payment of the debt. Lender slmll enforce the debt on!y thrm,gh sale of the
   ~ropcrty covered by the Security Instmmcnt ("Property"). If this Note is assigned lo the Sccretal)'. the Borrower shall not be liable
   for any difference between the mortgage insurance bcnefils paid to Lender and the outstanding i11dcb1ed11ess. inclt:ding accmed
   i11,eres1. owed by Borrower at the time of the assignment.

5. INTEREST RATE CHANGES
   (A) Change Date
       The interest rate 111ay cltmgc on the first day of  SEPTEMBER, 1998                   . and on      O
                                                                                                           tltll day of each succeeding
   year         iKJ
               the first day of each succeeding month. "Change D,1tc" means each date 011 which lhc interest rate could clmngc.
   (8) The lndc:,.
       Beginning with the firsl Change Date. the interest r:llc will be based on an Index. "lncicx" means the weekly average yield on
   United Stales Treasury Securi1ics adjusted to a constant maiurity of one year. as made available by the Federal Rese"'e Board.
   "C:urrc111 Index" meaus the most recent Index figure available 30 days before the Change Date. If the Index (as defined above) is
   110 longer available. Lender will use as a new Index any index prescribed by the Secretary. Lender will give Borrower notice of
   the new lnde.~.
   (C) Calculation of Interest Rate Changes
        Before each Ch.mtge Date. Lender will calculate a new interest ra1e by :1ddi11g a nmgin of ONE AND 200/11100
   percentage points (         1.20000 %) to the Current Index. Subject to the limits swted in Par:igraph 5(DJ of this Note. this :unomu
   will be the new interest r:ue muil the next Change Dale.
   (D) Limits on Interest Rate Chanitcs
       0 The interest r:1tc will never ·increase or dcc1't'aSC by more tlt111 two percentage points (2.ll'Yo) 011 any si,1glc Cltmgc Dale.
   The inlerest rale will never be more than five pcrcc111agc poiuts (5.0'X,) higher or lower than the initial iuterest n1te Slated in
   P1Jragr:1ph 2 of this Note.
       iK] The interest rate will never increase abo1·e     SIXTEEN AND <,511/1111111       · percent (      16.6511110 'X,).
   (El Notice of Chanit1:s
        Lender will give uoticc 10 Borrower of any change in lhc interest rnlc. ·n1e nolicc 1111151 be given al least 25 days before the new
   interest ra1e takes effect. and must set forth (i) Jhc date of the notice. (ii) the Change Date. (iii) the old interest r:uc. (iv) the new
   interest rate. (\') the Current Index and the cbue it was published. (vi) the method of calculating the adjusted interest mte. and (vii)
   arr other information which may be required by law from lime to time.




JOXA:   11/96                                                    1'.igi: I of.l                         -·/!LJ _____ --------
                                                       EXHIBIT 1
USDC IN/ND case\.../
    ( F) [tlecth·e Date of Chan~es
                                         .
                4:19-cv-00099 document 1-1 filed
                                            •    10/25/19
                                                 'Y       page 2 of 4
       A new interest rate calculated in accordance with paragraphs S(C) and S(D) of this Note will become effective on the Change
    Date. unless the Change Date occurs less than 25 days after Lender has given the required notice. If the inlcrcst rate calculated in
    accordance with Paragraphs 5(C) and 5(D) of this Note decreased. but Lender failed to give timely notice of the decrease and
    applied a higher rate than the rate which should have been staled in .a timely notice. then Lender shall recalculate the principal
    balance owed under this Note so ii docs 1101 reflect any excessive interest.

6. BORROW[R'S RIGHT TO PR[PAY
    A Borrower has the right lo pay the debt evidenced by this Nole. in whole or in par1. without charge or penalty. Any amount of
debl prepaid will first be applied lo reduce the principal balance of the Second Note described in Parngrnph 11 of this Note 1111d then 10
reduce the principal balance of this Note.
    All prepayments of the principal balance sh.all be applied by Lender as follows:
         FirsL to that portion of the principal balance representing aggregate payments for mortgage insurance premiums:
         Second to that por1ion of the principal balance represcuting aggregate pay111e111s for sc1vici11g fees:
         Third. to that portion of the principal balance representing accn1ed interest due under the Note: and
         Four1h. to the remaining portion of the priucipal balance. A Borrower 111;1y specify whether a prepayment is 10 be credited to
         tlu1t portion of the principal balance represeming monthly payments or the line or credit. If Borrower docs not dcsigm1tc
         which ponion of the principal balance is lo be prepaid. Lender shall apply any partial prepayments to m1 existing line of
         credit or create a new line of credit.

7. IMMEDIAT[ PAYMENT IN FULL
    (A) Death or Sale
         Lender may require immediate payment in full of all outstanding principal and accmcd interest if:
         (i) A Borrower dies and the Propcny is not the principal residence of at least one smviving Borrower. or
         (ii} All of a Borrower's title in the Propeny (or his or her beneficial interest in a tmst owning all or pan of the Propcny) is sold
         or othc1wisc transferred and no other Borrower retains title lo the Property in fee simple or retains a leasehold under a lease for
         less tltm 99 years which is renewable or a lease having a remaining period of not less th:111 50 years beyond the date of the
          IOoth birthday of the youngest Bonoweror retains a life estate (or retaining a beneficial interest in a tmst with such ai1 interest
         in the Propeny).
    (8) Other Grounds
         Lender 1n.1y require immediate payment in full of all outstanding principal and accmcd interest. upon approval by an
    authorized representative of tl1e Secretary. if:
         (i) The Property ceases to be the principal residence of a Borrower for reasons other than death and the Propcny is not the
         principal residence of at least one other Borrower;
         {ii) For a period of longer 1lt111 12 consecutive months. a Borrower fails to physically occupy the Property because of physical
         or mental illness and the Property is not the principal residence of at least one other Borrower: or
         (iii) An obligation of the Borrower under the Security lustnunent is not perfonncd.
    (C) Payment of Costs and [x11cnses
         If Lender has required immediate payment in full as described above. the debt enforced through sale of the Property may
    include costs and expenses. including reasonable and custontal)' attomcys' fees. associated with enforcement of this Note 10 the
    e:-.1cnt not prohibited by applicable law. Such fees and costs slu1II bear interest from the date of disbursement at the same rnte as
    the principal of this Note.
    (D) Trusts
         Conveyance of a Borrower's interest in the Property to a tmst wl1ich meets the n:qtiirements of the Secretary. or conveyance of
    a trust's interests in the Properly to a Borrower. sliall not be considered a conveyance for purposes of this Parngraph. A 1111st sh.ill
    not be considered an occupant m be considered as ltl\'ing a principal residence for purposes of this Parngmph.

8. WAIVERS
   Borrower waives the rights of presentment and notice of dishonor. "Presentment" means the right to require Lender to demand
payment of amounts due. "Notice of dishonor" means the right to require Lender to give notice to other persons that amounts due
have not been paid.

9. GIVING OF NOTIC[S
    U1dess applicable law requires a different method. any notice that must be given to Borrower under this Note will be given by
delivering ii or by mailing it by first class mail to Borrower al the Property Address above or at a diffcrcm address if Borrower has
given Lender a notice of Borrower's different address.
    Any notice that must be given to Lender under this Note will be given by first class mail to Lender at the address stated in
P<1rngrJph 4(8) or al a different address if Borrower is given a notice of that different address.

Ill. OBLIGATIONS OF P[RSONS UNDER THIS NOT[
     If more tlmn one person signs this Note. each person is fully obligated to keep all of the promises made in this Note. Lender may
enforce its rights under this Note only through sale of the Property.

11. R[LATIONSHIP TO S[COND NOT[
    (Al Second Note
        Because Borrower will be required lo repay amouuts whkh the Secretary niay make to or on behalf of Borrower purstmnt to
    Scction 255(i)( I )(A) of the National Housing Act and the Loan Agreement, the Secretary has required Borrower 10 grant a Second
    Note to the Secretary.
    (8) Relationshi11 of Secretary Payments to this Note
        Payments made by the Sccreta,y shall not be included in the debt due under lhis Note unless:
        (i) This Note is assigned to the Secretary: or
        (ii) The Sccreta~· accepts reimbursements by the Lender for all payments made by the Secrelal)'.

    If the circumstances described in (i) or (ii) occur. then all payments by the Secrctal)·. inclnding interest on the payments. sl~11l be
    included in the debt.

31XA: 08197                                                      l'ag..: 2 of3
                                                                                                    &:1__
                                           .· . -...· ..   EXHIBIT 1
USDC IN/ND case'-"
    (C) Effect on Borrower
                                      .
                4:19-cv-00099 document 1-1 filed
                                            •    10/25/19
                                                 'Y       page 3 of 4

        Where there is no assignment or reimburscmelll as described in (B)(i) or (ii). and the Secrcta1y makes payments to Borrower.
    then Borrower shall not:
        (i) Be required to pay amounts owed under this Note until the Secretary has required paymc111 in full of all outstanding
        principal and accrued interest under the Second Nole held by the Secretary, notwithstanding anything to the conlrnl)' in
        Paragraph 7 of this Note: or
        (ii) Be obligated to pay interest or shared appreciation under this Note al any time. whether accrued before or after the
        payments by the Secretary. and whcll1er or not accrued interest has been included in the principal bal1111Ce of this Nole.
        notwithstanding anything to the cont!lll)' in Paragraphs 2 or 5 of this Note or any Allonge to this Note.

12. SHARED APPRECIATION
    If Borrower has executed a Sh,1rcd Appreciation Allongc. the covenants of the Allongc shall be incorporated into and supplement
the covenants of this Note as if the Allonge were a part of this Note.

BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained in this Note.




                                                                   _:&:u.oe.~
                                                                   RUTH L. TOTH
                                                                                                                              (Seal)
                                                                                                                            -Borrower




                                                                                                                              (Seal)
                                                                   ----------------------=-Bolrower




                     r,                                                                Date
         Homeowners Mortgage Service, Inc.
32XA: 11/96                                                  l1ag..: :l ol'J


                                                    EXHIBIT 1
                                          •
USDC IN/ND case 4:19-cv-00099 document 1-1 filed 10/25/19 page 4 of 4




      ·AU nihi, title and interest of t h e--·----
                                             ~        ·,   ····.
          to the within crecfir uutnrmeat is laaeby
       ... ..,.._ to tlzc IOQ'eCary olifousbw 111d.
     ·--.. U,- Dnoe,Clpmenf ofWashingto11, 1>.c.,
             ·histher successors an.d assigns.

     _(3;;m;;nn
               Flnanrfal Freedom Srr',•r




                                                  EXHIBIT 1
    C•   •• "-,      USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 1 of 9

             ·~ - .~-                                                                       111111111111111
                    RECORD AND RETURN TO:
                                                                                             *2*
                    HOMEOWNERS MORTGAGE SERVICE, INC.
                    11555 NORTH MERIDIAN STREET,SUlTE 160
                    CARMEL, IN DIANA 46032
                                                                                                              ·' ·21740
                                                                                                                 EIVEO~RECORD
;                                                                                                                O'cloc       M. and Recorded m
                                                                                                                 ecord          Page a.oD

                                                                                                                ~UN 51998
                                                                                                               CMoQ..G.,.~
                                                                                                               Recorder, Jaspei!o---:;iN ·
                           - - - - - - - - - - !Span• Ahow 'l"hi.s Line lior l{rrnnlil1i l>atal - - - - - - - - - - - -
                                                                                                                                              ;)DD
                    State of Indiana                                                    FIIA C:as.i Nu.   ISl-542717-4/255
                                                                                                          151 542717 4
                                            ADJUST ABLE RATE                                                 -      -

                                    HOME EQUITY CONVERSION MORTGAGE
                      THIS MORTGAGE ("Security Instrument") is given 011 JUNE 01, 1998                                      . The mortgagor is
                    RUTH L TOTH , AN UNMARRIIW WOMAN




                   whose address is 7525 W 700 N,       t\ Q'.\
                   FAIR OAKS, INDIANA~ 41'lY3 \W'                                                                                ("Borro\,·cr").
                   This Security Instnuncnt is given to
                   HOMEOWNERS MORTGAGE SERVICE, INC.
                                                                                                                                . which is
                    organized and existing under the laws of THE STATE OF INDIANA                                . ,ind whose address is
                                                                                                                                    )
                    J1555 NORTH MERID:IAN STREET, SUITE 160, CARMEL, IN DIANA 4<iOJ2
                                                                                   ("Lender"). Borrower has agreed lo rcp;1y to Lender
                    amounts which Lender is obligntcd to advance. including future advances. under the tenns of a Home Equity
                  • Conversion Loan Agreement dated the same elate as this Security lnstmmcnt ("Loan Agreement"). The agreement
                    to repay is evidenced by Borrower's Note dated the same date as this Security Instrument l"Notc"). This Scc111ity
                    Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note. with interest al ,l rate subject to
                    acUustmenl. and all renewals. extensions and modifications or the Note. up to a maximum principal a111m1111 of
                    ONE HUNDRED lWENTY SIX THOUSAND AND 011/1011- - - - • - - - - - - - - - - - - - - - - - - - - - - - - - - - • - -

                   (U.S. $     126,llfHI.Otl        ): (b) the payment of all other smns. with interest. advanced under Paragraph 5 to
                   protect the secunly of this Security lnstnnncnt or otherwise due under the tenns of this Security lnstmment: and
                   (c) the pcrfonnance of Borrower's covenants and agreements under this Security Instmmcnt and the Note. Tiie full
                   debt. including amounts described in (a). (b). and (c) aboYe. if 1101 paid earlier. is due nnd tJayable on
                   JUNE 26                 . 2076 . For this purpose. Borrower docs hereby mortgage. grant and convey lo Lender the
                   following described property located in      JASPER                         County. Indiana:

                   ooxc: 01197                                            Pas~ I of8
                                                                                                          &_.J_ ___




                                                                   EXHIBIT 2
'.    USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 2 of 9




     A 3.93 ACRE TRACT OF LAND IN THE NORTHWEST QUARTER OF SECTION 26,
     TOWNSHIP 31 NORTH, RANGE 7 WEST IN UNION TOWNSHIP, DESCRIBED AS
     FOLLOWS:  (BEARINGS BASED ON THE NORTH LINE OF SAID NORTHWEST QUARTER
     BEING DUE EAST)   BEGINNING AT A POINT ON THE NORTH LINE OF SAID
     NORTHWEST QUARTER 1821.0 FEET DUE EAST OF THE NORTHWEST CORNER OF
     SAID NORTHWEST QUARTER; FROM THENCE DUE EAST ON SAID NORTH LINE OF
     THE NORTHWEST QUARTER; A DISTANCE OF 330 FEET TO A RAILROAD SPIKE;
     THENCE SOUTH 00 DEGREES 33 MINUTES 47 SECONDS EAST, A DISTANCE OF
     529.57 FEET TO AN IRON ROD; THENCE NORTH 86 DEGREES 15 MINUTES WEST,
     A DISTANCE OF 330 FEET TO AN IRON ROD; THENCE NORTH 00 DEGREES 40
     MINUTES WEST, A DISTANCE OF 508 FEET TO THE PLACE OF BEGINNING.




     which has the address of 7525 W 700 N
                                                                       (Street]
                                                                                   ~l't~3~                              .
     FAIR OAKS                                INDIANA                             -l4l,lU.        ("Property Address"):
                    [City]                                (State]                  [Zip Code]



         TOGETHER WITH all the improvements now or hereafter erected on the property. and all eascme111s. tights.
     appurtenances, and fi.xtures now or hereafter a part of the property. All replacements and additions shall also be
     covered by th.is Security Instrument. All of the foregoing is referred to in this Security lnstmment as the
     "Property."
          BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby com·eyed and has the right
     to mortgage. gr.mt and convey the Property and that the Property is unencumbered. Borrower warrnnts and will
     defend genemlly the tille to the Property against all claims and demands. subject lo auy encumbmnces of record.
         THIS SECURITY INSTRUMENT combines unifonn covenants for national use and 11011-m1ifon11 coveuants
     with Ii mi led varialions by jurisdiction to constitulc a uniform security instmment coveting real property.
          UNIFORM COVENANTS. Borrower and Lender coven:ml and agree as follows:
          I. Payment of Princi1u1I and Interest. Borrower shall pay when due the principal of. and interest 011. lhc
     debt evidenced bv the Note.
          2. Payment ~f Pn111crty Charges. Borrower shall pay all property charges consisting of taxes. ground rents.
     flood and hazard insumncc premiums. and special assessments in a timely manner. and shall provide evidence of
     payment to Lender. unless Lender pays property charges by withholding funds from monthly paymcnls c~ne to the
     Borrower or by charging such payments to a line of credit as provided for in the Loan Agrcemcnt.
          J, Fire, Flood and Other Ha:r.ard Insurance. Bonower shall insure all improvements on the Property.
     whether now in existence or subsequently erected. against any hazards. casuallies. and contingencies. including
     firc. This insunmce shall be maintained in 1he amounts. to the e.xtent mid for the periods required by Lender or the
     Secretary of Housing and Urban Development ("Secretary"). Borrower shall also insure all improvements 011 the
     Property. whether now in existence or subsequcnlly erected. against loss by floods to the extent required by the
     Secretary. All insurance shall be carried with companies approved by Lender. The insurance policies and any
     renewal~ shall be held by Lender and shall include loss payable clauses in favor of. and in a fonn acceptable to.
     Lender.
          In the event of loss. Borrower shall give Lender inunediale notice by mail. Lender may make proof of loss if
     not made promplly by Borrower. Each insurance company concerned is hereby authorized and directed to make
     paymenl for such loss to Lender instead of to Borrower and to Lender jointly. Insurance proceeds shall be applied
     to restomtion or repair of the damaged Propert)'. if the restoration or repair is economically feasible and Lender's
     securitv is not lessened. If the rcstomtion or repair is not economicall~· feasible or Lender's sccntity would be

     OOXA: 1°1/96                                         l'ago2ut'K                 --k.L

                                                   EXHIBIT 2
 USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 3 of 9




lessened. the insumnce proceeds shall be applied first to the reduction of any indebtedness under a Second Note
and Second Security Instrument held by the Secretary on the Property and then to the reduction of the
indebtedness under the Note and this Security Instmment. Any e:xcess insurnnee proceeds over an amount required
to pay all outstanding indebtedness under the Note and this Security lnstnunelll shall be paid to the entity legally
entitled thereto.
    In the eveut of foreclosure of this Security lnstnune111 or other tmnsfcr of title 10 the Property that e.~tinguishes
lhc indebtedness. all right. title and interest of Borrower in and to insur:mce policies in force sh.ill p:,ss to the
purchaser.
   4.      Occu1,,mc~·, Prcscn·ation, Maintenance and Protection of the Pro1>crty; Borrower's Lo,tn
A1•1>lication; Lc,L~cholds. Borrower shall occupy. establish. and use the Property as Borrower's principal
residence after the execution of this Security Instrument. and Borrower (or at least one Borrower. if initially more
than one person me Borrowers) shall continue to occupy the Property as Borrower's principal residence for the
term of the Security lnstmment. "Principal residence" shall have the same mcaniug as in the Loan Agreement.
    Borrower shall not commit waste or destroy. damage or substantially change the Property or allow the Property
to deteriorate. reason.able wear and tear excepted. Borrower shall also be in default if Borrower. during the loan
application process. gave materially false or inaccurate infommtion or statements· to Lender (or failed to provide
Lender with any material infonnation) in connection with the loan evidenced by the Note. including. but 1101
limited to, representations concerning Borrower's occupancy of the Property as a principal residence. If this
Security lnstnunent is on a leasehold. Borrower shall comply with the provisions of the lease. If Borrower
acquires fee title to the Property, the leasehold and fee title shall not be merged unless Lender agrees to the merger
in writing.
    ~- Cha~es to Borrower and Protection of Lender's Rights in the Pro1>crty. Borrower shall pay all
govemmcntal or municipal charges. fines and impositions that arc not included in Paragrnph 2. Borrower sh.ill pay
these obligations on time directly to the entity which is owed the payment. If failure to pay would adversely alTect
Lender's interest in the Property. upon Lender's request Borrower shall promptly fumish to Lender receipts
evidencing these payments. Borrower shall promptly discharge any lien which has priority over this Security
lnstnnncnt in the manner provided in Paragraph I 2(c).
    rr Borrower fails to make these payments or the property charges required by Paragraph 2. or fails to pcrfonn
any other covenants an~ agreements contained in this Security lnstnunent. or there is a legal proceeding that may
significantly affect Lender's rights in the Property (such as a proceeding in bankmptcy. for condemnmion or to
enforce laws or regulations). then Lender may do and pay whatever is necessary to protect the value of the
Property and Lender's rights in the Property. including payment of taxes. hazard insurance and other items
mentioned in Paragraph 2.
    To protect Lender's security in the Property. Lender shall advance and charge to Borrower all amounts due to
the Secretary for the Mortgage Insurance Premium as defined in the Loan Agreement as well as all smns due 10
the loan servicer for servicing activities as defined in the Loan Agreement. Any amounts disbursed by Lender
under this Paragr:tph shall become an additional debt of Borrower as provided for in the Loan Agreement and shall
be secured by this Securitv lnstnunent.
    6. lns1,~ction. Lend~r or its agent may enter on. inspect or make appraisals of the Property in a reasonable
manner and at reasonable times provided that Lender shall give the Borrower notice prior to any inspection or
appraisal speci(ying a purpose for the inspectio"n or appraisal which must be related to Lender's interest in the
Property. If the property is vacant or abandoned or the loan is in default. Lender may take reasonable action to
protect and preserve such vacant or abandoned Property without notice to the Borrower.
    7. Condemnation. The proceeds of any award or claim for damages. direct or consequentinL in connection
with any condemnation or other taking of any part of the Property. or for conveyance in place of condemnation
shall b~ paid to Lender. The proceeds shall be applied first to the reduction of any indebtedness under a Second
 Note and Second Sccuri1y lnstmmcnt held by the Secretary on the Property. and then to the reduction of the
indebtedness under the Note and this Security lnstmmeut. Auy excess proceeds over an amount required to pay all
outstanding indebtedness under the Note and this Security lnstmment sh.all be paid to the entity legally entitled
thereto.                                                                            .J?.._L)., -,,
                                                                                                ___
03XA:11/96                                              l'ug~3of8                   C~v--



                                                EXHIBIT 2
  USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 4 of 9




    8. Fees. Lender may collect fees and charges authorized by the Secretary.
    9. Grounds for Accclcr.ition or Debt.
      (a) Due and Payable. Lender may require immediate payment in full of all sums secured bv this Securitv
      lnstmment if:                                                                                           ·            ·
         (i) A Borrower dies and the Property is not the principal residence of at least one surviving Borrower: or
         (ii) All of a Borrower's title in the Property (or his 01· her beneficial interest in a trust owning all or part of
         the Property) is sold or otherwise transferred and no other Borrower rel.tins title to the Property in fee
         simple or retains a leasehold under a lease for less than 99 years which is renewable or a lease having a
         remaining period of not less than 50 years beyond the date of the lOOtl1 birthday of the youngest Borrower
         or retains a life estate (or retaining a beneficial interest in a tmst with such an interest in the Property).
      (b) Due and Payable with Secretary A1>1>ronl. Lender may require immediate payment in full of all sums
      secured by tl1is Security lnstmmcnt. upon approval of111e Secretary. if:
         (i) The Property ceases to be the principal residence of a Borrower for reasons other than death and the
         Property is not the principal residence of at least one other Borrower: or
        (ii) For a period of longer than twelve ( 12) consecutive months. a Borrower fails to occupy the Property
         because of physical or 111cntal illness and the Property is not the principal residence of at least one other
         Borrower. or
        (iii) An obligation of the Borrower under this Security lnstmmcnt is nol perfonned.
      (c) Notice to Lender. Borrower shall notify Lender whenever any of the events listed in this Pamgmph (a)
      (ii) or (b) occur.
      (d) Notice to Secretary und Borrower. Lender shall notify the Secretary and Borrower whenever the loan
      becomes due and payable under Paragraph 9 (a) (ii) or (b). Lender shall not have the right to commence
      fon:closurc until Borrower has had thirty (30) days after notice to either:                                              •
         (i) Correct the matter which resulted in the Security Instrument coming due and payable: or
         (ii) Pay the balance in full: or
        (iii) Sell the Property for the lesser of the balance or 95%, of the appmised value and apply the net proceeds
        of the sale toward the balance: or
        (iv) Provide the Lender with a deed in lieu of foreclosure.
      (e) Trusts. Conveyance of a Borrower's interest in lhc Property to a trust which meets the requirements of
      the Secretary. or conveyance of a trust's interests in the Property to a Borrower. shall not be considered a
      conveyance for purposes of this Pamgraph 9. A tmst shall not be considered an occupant or be considered as
      having a principal residence for purposes of this Paragraph 9.
      (t) Mortgage Not Insured. Borrower agrees that should this Security lnstnuncnt and the Note not be
      eligible for insurance under the National Housing Act within SIXTY DAYS                                       from the
      date hereof. if pcnnittcd by applicable law Lender may. at its option. require immediate payment in full of all
      sums secured by thi:; Security Instmmcnt. A writlen statement of any authorized agent of the Secretary dated
      subsequent to        SIXTY DAYS                               from the date hereof. declining 10 insure this Security
      lnstnunent and the Note. shall be deemed conclusive proof of such ineligibility. Notwithstanding the
      foregoing. this option may not be exercised by Lender when the unavailabili1y of insurance is solely due to
      Lender's failure to remit a mortgage insumnce premium to the Secretary.
    10. No Deficiency Jud~mcnts. Borrower shall have no personal liability for paymenl of the debt secured by
this Security lnstmment. Lender may enforce the debt only through sale of the Property. Lender sh;•II not be
pcnnitted to obtain a deficiency judgment against Borrower if lhc Security lnstnunent is foreclosed. If this
Security lnstnuncnt is assigned to the Secretary upon demand by the Secretary. Borrower shall not be liable for
any difference between the mortgage insurance benefits paid lo Lender and the outstanding indebtedness.
including accmed interest. owed by Borrower at the time of the assignment
    11. Reinstatement. Borrower has a right to be reinstated if Lender has required immediate payment in full.
This right applies even after foreclosure proceedings arc instituted. To reinstate this Security lnstnnncnt. Borrower
shall correct the condition which resulted in the requirement for immediate payment in full. Foreclosure costs and
reasonable and customary allomeys' fees and expenses properly associated wit~ _;9reclosurc proceeding shall
04XA: 11/96                                              l'ag~ 4 of 8                ~J-.___ _ _____


                                                 EXHIBIT 2
...    USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 5 of 9




      be added to the principal balance. Upon reinstatement by Borrower. th.is Security Instrument and the obligations
      thal it secures shall remain in effect as if Lender had not required immediate payment in full. However. Lender is
      not required to pennit reinstatement if: (i) Lender has accepted reinstatement after the commencement of
      foreclosure proceedings within two years immediately preceding the commencement of a current foreclosure
      proceeding. (ii) reinstatement will preclude foreclosure on different grounds in the future. or (iii) reinstatement
      will adversely ;1.ffect the priority of the Security Instrument.
         12. Lien Status.
           (a) Modification. Borrower agrees to extend th.is Security Instrument in accordance with this Paragraph
           12(a). lf Lender detennincs that the original lien status of the Security lnstmment is jeopardized under state
           law (including but not lilllited to situations where the amount secured by the Security Instrument equals or
           exceeds the maximum principal amount stated or the maximum period under which loan advances retain the
           same lien priority initially gmnted to loan advances has expired) and state law pennits the original lien status
           to be maintained for future loan advances through the execution and recordation of one or more documents.
           then Lender shall obtain title evidence at Borrower's expense. If the title evidence indicates that the Property
           is not encumbered by any liens (except this Security lnslmment. the Second Security lnstmment described in
           Paragraph l 3(a) and any subordinate liens that the Lender dctcnnincs will also be subordinate to any future
           loan advances). Lender shall request the Borrower to execute any documems necessary to protect the lien
           status of future loa11 advances. Borrower agrees to execute such documents. Ir slate law docs not pcnuit the
           original lien status to be extended to future loan advances. Borrower will be deemed to have failed to have
           perfonncd an obligation under this Security Instrument.
           (b) Tax Deferral Programs. Borrower shall not participate in a n:al estate tax defcm1l program. if any liens
           created by the tax defcm1I arc not subordinate to this Security lnstmmcnt.
           (c) Prior Liens. Borrower shall promptly discharge any lien which has priority over this Security
           Instmment unless Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a
           mamtcr acceptable to Lender; (b) contests in good faith the lien by. or defends against enforcement of the
           lien in. legal proceedings which in the Lender's opinion operate to prevent the enforccmelll of the lien or
           forfeiture of any pan of the Property: or (c) secures from the holder of the lien an agreement satisfactory to
           Lender subordinating the lien to all amounts secured by this Security lnstmmcnt. If Lender detenuincs that
           any part of Uie Property is subject to a lien which may attain priority over this Security lnstnu11e111. Lender
           may give Borrower a notice identiCving tltc lien. Borrower shall satisfy the lien or take one or more of the
           actions set forth abo\'c within IO clays of lhe giving of notice.
         13. Rclationshi1> to Second Security Instrument.
          (a) St.-cond Security Instrument. In order to secure payments which the Secretary may make to or on
           behalf of Borrower pursuant to Seclion 255(i)( I)(A) of the National Housing Act and the Loan Agreement. ·
           the Secretary has required Borrower to execute a Second Note and a Second Security Instrument on the
           Property.
           (h) Rclntionshi11 of First and Second Securit~· Instruments. Payments made by the Sec1ctary shall not be
           included in the debt under the Note unless:
             (i) This Security lnstmment is assigned to the Secretary: or
             (ii) The Secretal)' accepts reimbursement by the Lender for all payments made by the Sccretat)'.
           If the circumstances described in (i) or (ii) occur. then all payments by the Scerctal)'. including interest on the
           payments. but excluding late charges paid by the Secrctm1·- shall be included in the debt under the Note.
           (c) Effect on Borrower. Where there is 110 assignment or reimbursement as described in (b)(i) or (ii) and
           the Secretary makes payments to Borrower. then Borrower shall not:
             (i) Be required to pay amounts owed under the Note. or pay any rents and revenues of the Property under
             Paragraph 19 to Lender or a receiver of the Property. until the Secretal)' has required payment in rull of all
             outstanding principal and accrued interest under the Second Note: or
             (ii) Be obligated to pay interest or shared appreciation under the Note at any time. whether accmed before
             or after the pay me ms by the Secretary. -and whether or not accrued interest has been included in the
             principal balance under the Note.                                            ./J _
      05XA: 11/96                                           Page .5 or8                 ~~\L.._




                                                    EXHIBIT 2
'··    USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 6 of 9




              (d) No Duty of the SecrehtQ', The Secretary has 110 duty to Lender to enforce covenants of the Second
              Security lnstmment or lo take actions to preserve the value of the Property. even though Lender may be
              un.ablc lo collect amoun(s owed under the Nole because of restrictions in this Paragraph 13.
            14. Forbearance by Lender Not a Wah·er. Any forbearance by Lender in exercising any right or remedy
      shall not be a waiver of or preclude the exercise of any right or remedy.
            15. Successors and Assii,is Bound; Joint and Se,·eral Liability. The covenants and agrcemems of this
      Security Instrument shall bind and benefit the successors and assigns of Lender. Borrower may not assign any
      rights or obligations under this Security Instmmcnt or under the Note. except to a tmst that meets the requirements
      of the Secretary. Borrower's covenants and agreements shall be joint and several.
            16. Notices. Any notice lo Borrower provided for in this Security Instrument shall be given by delivering ii or
      b~· mailing it by first class mail unless applicable law requires usc of another method. The notice shall be directed
      lo the Property Address or any other address all Borrowers joint!)' designate. Any notice lo Lender shall be given
      by first class mail Lo Lender's address stated herein or any address Lender design.ates by notice to Borrower. Any
      notice provided for in th.is Security lnstnunenl shall be deemed lo have been given to Borrower or Lender when
      given as provided in this Paragraph 16.
            17. Gol'ernin~ Law; Se,·erability. This Security Instrumcnl shall be governed by Federal law and the law of
      the jurisdiction in which the Property is located. In the event that any provision or clause of this Security
      Instrument or the Note conflicts with applicable law. such conflict shall not affect other provisions of this Security
      Instrument or the Note which can be given effect without the conflicting provision. To this end the provisions of
      this Security Instrument and the Note arc declared 10 be scvemble.
            18. Borrower's Co1>~·. Borrower shall be given one confonncd copy of the Note and this Security lnstmmcnl.
            NON-UNIFORM COVENANTS. Borrower and Lender covenam and agree as follows:
            19. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender all the rents and
      revenues of the Property. Borrower aul11orizes Lender or Lender's agents lo collect the rents and revenues and
      hereby directs each tenant of the Property to pay the rents lo Lender or Lender's agents. However. prior lo Lender's
      notice to Borrower of Borrower's breach of any covenant or agreement in the Security Instrument. Borrower shall
      collect and receive all rents and revenues of the Property as lmstee for the benelit of Lender and Borrower. This
      assignment of rents cons1i1111cs an absolute assigm11c111 and not :m assignment for additional security only.
           If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as
      tmstee for benefit of Lender only. to be applied to the sums secured by this Security lnstmment: (b) Lender shall
      be entitled to collect and receive all of the rents of the Property: and (c) each tenant of the Property shall pay all
      rems due and unpaid to Lender or Lender's agent on Lender's wrillen demand 10 the tenant.
           Borrower has nol cxc-cuted :my prior assignment of lhc rents and has not and will not perform an~· act that
      would prevent Lender from exercising its rights under this Paragraph 19.
           Lender shall not be required to enter upon. take control of or maintain the Property before or after gi\'ing notice
      of breach to Borrower. However. Lender or a judicially appointed recei\'er may do so al any lime there is a breach.
      Any application of rents shall not cure or waive any default or i11validate any other right or,rcmcdy of Lender. This
      assignment of rents of the Property shall tenninatc when the debt secured by this Security Instrument is paid in
      full.
           20. Foreclosure Procedure. If Lentler requires immediate 1m~·ment in full under Parugra1>h 9, 1,rior to
      accelerution following Borrower's breach of any cm·enant or agl'l.>cmcnt in this Security Instrument, Lender
      shall gil·e notice to Borrower in the manner ,,ro,·ided in Paragm11h 16. The notice shall s11ccify: (a) the
      default; (b) the action required to cure the default; (c) a date, not less than JO days from the date the notice
      is gh·en to Borrower, h~· which the tit.fault must he cured; and (d) that failure to cure the default on or
      before the date s1>ccified in the notice may result in acceleration of the sums St.'Cured by this Securit~·
      Instrument, foreclosure by .iudicial 1>rocecdinit and sale of the Pro1,erty. The notice shall further inform
      Borrower of the right to reinstate after acceleration and the right to assert in the foreclosure ,,roct.-cding the
      non-existence of a default or any other defense of Borrower to acceleration and foreclosure. If the default is
      not cured on or before the date SJ>ecified in the notice, Lender at its 011tion ma~· require immediate 1ia~·ment

      01XC: 12196                                            l'ag~ 6 of R




                                                     EXHIBIT 2
....
·       USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 7 of 9




       in full of all sums secured by this Security Instrument without further demand and may foreclose this
       Sccu1;ty Instrument by .iudicial proceeding. Lender shnll be entitled to collect all ex1,ensc.'1 incurred in
       1~ursuing the remedies 1,roYided in this Paragra11h 20, including, hut not limited to, rea.'ionnhle iittorncys'
       fees and cost11 of title evidence.
           21. Lien Priorit)'• The run amount secured by this Security lnstnunent shall have the same priority over any
       other liens on the Property as if the full amount had been disbursed on the date the initial disbursement was made.
       regardless of the actual date of any disbursement. The amount secured by this Security lnstmmenl shall include all
       direct payments by Lender to Borrower and all other loan advances pcnnittcd by this Security lnstmmenr for any
       purpose. This lien priority shall apply notwithstanding any State C011Stitution, law or regulation. except that this
       lien priority shall not affect the priorty of any liens for unpaid State or local govenunental unit special as~essments
       or taxes.                              '
            22. Ad,justablc Rate Feature. Under the Note. the initial stated interest rate of                6.6500 'X, which
       accmes on the unpaid principal balance ("Initial Interest Rate") is subject to change. as described below: When the
       interest rate changes, the new adjusted interest rate will be applied to the total outstanding principal balance. Each
       adjustment to the interes1 rate will be based upon the weekly average yield on United States Trcasmy Securities
       a~justed to a constant maturity of one year. as made available by the Federal Reserve Board in Statistical Release
       H.15 (519) ("Index") plus a margin. If the Index is no longer available. Lender will use as a new Index any index
       prescribed by the Secretary. Lender will give Borrower notice of the new Index.
            Lender will perfonn the calculations described below to detennine the new adjusted interest rate. 111e interest
       mte may change on the first day of SEPTEMBER, 1998                   . and on      D that day of each succeeding year
       ~ the first day of each succeeding month ("Change Date") until the loan is repaid in full.
           The value of the Index will be detcnnined. using the most recent Index figure available thirty (30) days before
       the Change Date ("Current Index"). Before each Change Date. the new interest rate will be calculated by adding a
       margin to the Current Index. The sum of the margin plus the Current Index will be called the "Calculated Interest
       Rate" for each Change Date. The Calculated Interest Rate will be compared to the interest mte in effect
       immediately prior to the current Change Date (the "Existing Interest Rate").
           D (Annually Adjusting Variable Rate Feature) The Calculated Interest Rate caimot be more than 2.0%,
       higher or lower than the Existing Interest Rate. nor can it be more than 5.0'X• higher or lower than the Initial
       Interest Rate.
           ix] (Monthly Adjusting Variable Rate Feature) The Calculated Interest Rate will never increase above
       SlXTEEN AND 650/HIOO                                      percent (       16.65000 %).
           The Calculated Interest Rate will be adjusted ff necessal)' to comply with these mte limitat ion(s) and will be in
       effect until the ne~t Change Date. At any Change Date. if the Calculated Interest Rate equals the Existing Interest
       Rate, the interest rate will not change.
           23. Rclca.~c. Upon payment of all sums secured by this Security lnstmmem, Lender shall release this Security
       Instrument without charge to Borrower.
           24. Wai\·cr of Valuation and A1,1>raiscmcnt. Borrower wai\'eS all right ofn1luation and apprnisement.




       02XC: 05/97                                           l'agc7ofll                 &J._____

                                                      EXHIBIT 2
,.   J   ~   •    ·; " ..          USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 8 of 9




                                  25. Riders to this Sccurit)' Instrument. If one or more riders arc executed by Borrower and recorded
                               together with this Security lnstmmcnt, the covenants of each such rider shall be incorponucd into and shall amend
                               and supplement lhe covenants and agreements of this Security Instrument as if the rider(s) were a part of this
                               Security Instrument. {Check applicable box(es).)
                                        D
                                        Condominium Rider                 D
                                                                        Shared Appreciation Rider           D  Planned Unit Dcvelopmem Rider
                                    D Other (Specify)
                                  BY SIGNING BELOW. Borrower accepts and agrees to the tenns contained in this Securit~· lnstnnnent and in
                               any rider(s) executed by Borrower and recorded with it.
                               Witnesses:                                     ~()/:~
                                                                                                                                             (Seal)
                                                                              RUTH L. TOTH            -~----                   ·-----.s=-orrower




                                                                                                                                              · (Seal)
                                                                                                                                            -Borrower




                               - - - - - - - - - - - - - - - !Space B,•lowThi• Un, l•'orAcknowledRm<ntl - - - - - - - · - - - - - - -

                               STATE OF INDIANA                                                          JASPER COUNTY SS:
                                   On this 01ST         day of    JUNE, 1998                    . before me. the undersigned. a Notaiy Public in and
                               for said County. personally appeared
                               RUTH L. TOTH



                               and acknowledged the execution of the foregoing instrument.
                            . ~.wr;rt!.U;~~ my hanct and official seal.
                  .•..,·~-0 ' {          p ,,.,.
                 ·'.··.--~-t>...\~....... U.~!-·11 expires:
                          · ",.,My~codt                      7- 8- 01
                   . ( ) ··~~'g'i;         •     ·-         ----
                 :· ...... /' .,~ ~1-- -~ \.,,,, . .:.
             :_c;;../           ~-._.          ........., ; , \ '                                           . RENEE J. WELL5
             ~         \ SEAL J                         ~     ;t
                 \*\. . This i;si~iri~~~{,,as~~p·1rcd by:            DEBORAH J. FOOR FOR
                  "",./1>B·;A~\.,,,'',,                              HOME.OWNERS MORTGAGE SERVICE, INC.
                            - ••..••.•••••• 1,\•"'




                               03XC: 05197                                         Page Xof 8




                                                                              EXHIBIT 2
                                                  •                              .
                                                                        ........' ...   ·,   ~   , ....
USDC IN/ND case 4:19-cv-00099 document 1-2 filed 10/25/19 page 9 of 9




                                                              -
                                                            .......




                           EXHIBIT 2
                                      .
_):
  '·.
              USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 1 of 8

             RECORD AND RETURN TO:
             HOMEOWNERS MORTGAGE SE,.WICE, lNC.
             11555 NORTH MERIDIAN STREE , SUITE 160                                                           '
             CARMEL, INDIANA 46032                                                                 21742
                                                                                                    CEIVED~R£CORD
                                                                                                     O'cloc       M. and Re££)r9._eg_q,
                                                                                                     ecord          Page..J2Ll.l'

                                                                                                    UUN 5 1998
                                                                                                    ~G,,.~
                                                                                                    Recorder, Jasperlo~.IN

             - - - - - - - - - - - - - (Sp11cc Above This Line For Reconling 1)11t11(

             State of Indiana

                                  DJUSTABLE RATE   l1
                                                     .
                     HOME EQUITY CONVERSION SECOND MORTGAGE
                                                                                 FHA Ca~c No.   151-542717-4/255
                                                                                                151-542717-4




                THIS MORTGAGE ("Sec"rily lasL.nent" or "Second Sec"rily Instrument'') is given o"
             JUNE 01, 1998       . The mortt,dgor is
        •     RUTH L. TOTH , AN UNMARRIE. WOMAN




              whose address is 7525 W 700 N,                • 1/                                                                          '
              FAIR OAKS, INDIANA~ Y ,19 4 3 f{V                                         ("Borrower"). This Security Instnunent
              is given to the Secrctaiy of Housing and Urban Development, whose address is 451 Seventh Street, S. W.,
              Washington, DC 204 lO ("Lender" or "Secretaiy"). Borrower has agreed to repay to Lender amounts which Lender
              is obligated to advance, including futuk advances, under the tenns of a Home Equity Conversion Loan Agreement
            · dated the same dale as this Security !Instrument ("Loan Agreement"). The agreement to repay is evidenced by
              Borrower's Note dated tJ1e same date as this Security lnstnuuent ("Second Note"). This Security Instrument
              secures to Lender: (a) the repayment ~f the debt evidenced by the Second Note, with interest. at a mte subject to
              aqjuslment. and all renewals, extensi?tlS and modifications of the Nole, up to a maximum principal amount of
             __________________________
             ONE                        J ___________________________________________________
                 HUNDRED TWENTY SIX THOUSAND      AND 00/100 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - _
                                                                                                                                 -

             (U.S. $ 126,000.00               ); (b) U1e payment of all other sums, with interest. advanced under Paragraph 5 lo
             protect the security of this Security 1tls1rument or otherwise due under the tenns of tJlis Security Instrument and
             (c) the perfonnance of Borrower's coJenants and agreements under this Security Instrument and the Second Note.
             The full debt, including amounts desfribed in (a), (b), and (c) above, if not paid earlier, is due and payable on
             JUNE 26               . 2076 . For tlus purpose, Borrower does hereby mortgage, grant and convey to Lender the
             following described property located il1 JASPER                             County, Indiana:


             04XC: 01/97                                           Pug~ I ot'8




                                                           EXHIBIT 3
 USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 2 of 8




A 3.93 ACRE TRACT OF LAND
                        I  IN THE NORTHWEST QUARTER OF SECTION 26 ,
TOWNSHIP 31 NORTH, RANGf 7 WEST IN UNION TOWNSHIP, DESCRIBED AS
FOLLOWS:   (BEARINGS BASED ON THE NORTH LINE OF SAID NORTHWEST QUARTER
BEING DUE EAST)    BEGI~ING AT A POINT ON THE NORTH LINE OF SAID
NORTHWEST QUARTER 1821.© FEET DUE EAST OF THE NORTHWEST CORNER OF
SAID NORTHWEST QUARTER;IFROM THENCE DUE EAST ON SAID NORTH LINE OF
THE NORTHWEST QUARTER, A DISTANCE OF 330 FEET TO A RAILROAD SPIKE;
THENCE SOUTH 00 DEGREESl33 MINUTES 47 SECONDS EAST, A DISTANCE OF
529.57 FEET TO AN IRON ROD;
                        I
                              THENCE NORTH 86 DEGREES 15 MINUTES WEST,
A• DISTANCE OF 330 FEET TO
                        I
                           AN  IRON ROD; THENCE NORTH 00 DEGREES 40
MINUTES WEST, A DISTANCE OF 508 FEET TO THE PLACE OF BEGINNING.




which has the address of 7525 W 70 N

FAIR OAKS                             . INDIANA
                                                                 [Street]
                                                                            L\1943µ<("Property Address");
                                                                            469"0
              [City]                                [State)                  [Zip Code]
    TOGETHER WITH all the impro~emenls now or hereafter erected on the property, and all easements, rights,
appurtenances, and fo,tures now or he~afler a part of the property. All replacements and additions shall also be
covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
     BORROWER COVENANTS that orrower is lawfully scised of the estate hereby conveyed and has the right
to mortgage, grant and convey the ropcrty and that the Property is only encumbered by a First Security
                                       I



any encumbrances of record.          l
Instrument given by Borrower and dated the same date as this Security Instrument (-"First Security Instrument").
Borrower wammts and will defend gcinerally the title to the Property against all claims and demands, subject to

     THIS SECURITY lNSTRUMEN combmes unifonn covenants for nat10nal use and non-uniform covenants
with limited variations by jurisdiction constitute a unifonn security instrument covering real property.
     UNIFORM COVENANTS. BorroJ.er and Lender covenant and agree as follows:
     1. Payment of Prindpal and Injerest. Borrower shall pay when due the principal of. and interest on, the
debt evidenced by the Second Note.
     2. Payment of Pro11erty Charges. Borrower shall pay all property charges consisting of laxes, ground rents,
flood and hazard insurdnce prem.iums,I and special assessments in a timely matmer, and shall provide evidence of
payment to Lender, unless Lender pays property charges by withholding funds from monthly payments due to the
Borrower or by charging such payme1~ts lo a line of credit as provided for in the Loan Agreement. Lender may
require Borrower lo pay specified property charges directly to the party owed payment even though Lender pays
other property charges as provided in this Pamgraph.
     J, Fire, Flood and Other Haza!rd Insurance. Borrower shall insure all improvements on the Property,
whether now in existence or subsequJntly erected, against imy hazards, casuallies, and conlingencies, including
fire. This insurance shall be maintainbd in the amounts, to the extent and for the periods required by Lender.
Borrower shall also insure all improv~inents on the Property, whether now in existence or subsequently erected,
against loss by noods to the extent required by Lender. The insumnce policies and any renewals shall be held by
Lender and shall include loss payable 41auses in favor of, and in a fonn acceptable to, Lender.
     In the event of loss. Borrower sha~~ive Lender immediate notice b~ mail. Lender ~nay make_proof of loss if
nol made promptly by Borrower. Ea 1 msurnnce company concemed 1s hereby authonzcd and directed to make
payment for such loss to Lender instea1 of to Borrower and Lender jointly. Jnsurance proceeds shall be applied to
rcslomtion or repair of lhc damaged Property, if the restorntion or repair is economically feasible and Lender's

10XA: 09/97                                         Page 2 of8                 ~~L_

                                             EXHIBIT 3
 USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 3 of 8




security is not lessened. lf the resto~dtion or repair is not economically feasible or Lender's security would be
lessen~d, tl1e i~urance proceeds shall !be ap~lied first to Ute reduction of any indebted~ess under the Second Note
and this Secunty Instrument. Any e,xcess msurance proceeds over an amount reqmred to pay all outstanding
indebtedness under Ute Second Note ald this Security Instrument shall be paid to the entity legally entitled thereto.


                                       l
    In the event of foreclosure of this Security Instrument or other transfer of title to the Property that e"tinguishes
the indebtedness, all right, title and ilnerest of Borrower in and to insur.mce policies in force shall pass to the
purchaser.
    4. Occupancy, Preservation, Maintenance und Protection of' the Pro1>e11y; Borrower's Loan
A1>1>lication; Leaseholds. Borrowe shall occupy, establish, and use the Property as Borrower's principal
residence after the execution of th.is S~curity Instrument, and Borrower (or at least one Borrower, if initially more
than one person are Borrowers) shalllcontinue to occupy the Property as Borrower's principal residence for the
tenn of the Security Instrument. "Prin,ipal residence" shall have the same meaning as in the Loan Agreement.
    Borrower shall not co nun it waste or destroy, damage or substantially change the Property or allow the Property
to deteriomte, reasonable wear and tear excepted. Borrower shall also be in default if Borrower, during the loan
application process, gave materially f;f:'. se or inaccurate infonnation or statements to Lender (or failed to provide
Lender with any material infonnatio ) in connection with the loan evidenced by the Note, including, but not
limited to, representations concemin Borrower's occupancy of the Property as a principal residence. If this
Security Instrument is on a leasehoid, Borrower shall comply with the provisions of the lease. If Borrower
acquires fee title to the Property, the ltasehold and fee title shall not be merged unless Lender agrees to the merger
in writing.                            I
    5. Charges to Borrower and !rotection of Lender's Rights in the Pro1>erty. Borrower shall pay all
goverrunental or municipal charges, ~nes and impositions that are not included in Paragraph 2. Borrower shall pay
these obligations on time directly lo t\te entity which is owed tl1e payment. If failure to pay would adversely affect
Lender's interest in the Property, UP,On Lender's request Borrower shall promptly furnish to Lender receipts
evidencing these payments. Borrow~r shall promptly discharge any lien which has priority over th.is Security
Instrument in the ma1U1er provided in Parngrnph 12(c).
    If Borrower fails to make U1ese pdyments or the property charges required by Parngraph 2, or fails to perfonn
any other covenants and agreements dontained in this Security Instrument, or there is a legal proceeding tl1at may
significantly affect Lender's rights i~ the Property (such as a proceeding in bankruptcy, for condemnation or to
enforce laws or regulations), tl1en Lender may do and pay whatever is necessary to protect Ute value of the
                                       I
Property and Lender's rights in the Property, including payment of taxes, hazard insurance and other items
mentioned in Paragraph 2.
    To protect Lender's security in the Property, Lender shall advance and charge to .Borrower all amounts due to
Lhe Secretary for the Mo;tgage InsurJnce Premium as defined in the Loan Agreement as well as all stuns due to
the loan servicer for sen-icing activilies as defined in U1e Loan Agreement. Any amounts disbursed by Lender
under this Paragraph shall become anladditional debt of Borrower as provided for in tl1e Loan Agreement and shall
be secured by this Security Instrumen[-
    6. Ins1,cction. Lender or its ag~nt may enter on, inspect or make appraisals of the Property in a reasonable
maimer and at reasonable times pro ided that Lender shall give Ute Borrower not.ice prior to any inspection or
apprdisal specifying a purpose for t e inspection or appr<1isal which must be related to Lender's interest in the
Property. If the property is vacant o abandoned or the loan is in default, Lender may take reasonable action to
protect and preserve such vacant or a andoned Property without not.ice to tl1e Borrower.
    7. Condemnution. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taki11g of any part of Ute Property, or for conveyance in place of condemnation
shall be paid to Lender. The procee~ shall be applied first to the reduction of ,my indebtedness under a Second
Note and this Security Instmment. j An~ exces~ proceeds over an amo_unt require~ to pay all. outstanding
indebtedness under the Second Note and Uus Secunty Instrument shall be paid to the entity legally enlltled U1ereto.



13XA: 11/96                                            Page 3 of 8




                                               EXHIBIT 3
.·
      USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 4 of 8




         8. Fees. Lender may collect fee and charges authorized by the Secretary for .the Home Equity Conversion
     Mortgage Insurance Program.
         9. Grounds for Acceleration of Debt.
           (a) Due and Payable. Lender lnay require inunediate payment in full of all sums secured by this Security
            Instrument if:                        j
              (i) A Borrower dies and the Property is not the principal residence of at least one surviving Borrower, or
              (ii) All of a Borrower's title inl the Property (or his or her beneficial interest in a trust owning all or part of
              the Property) is sold or otherwise tmnsferred and no other Borrower retains title to the Property in fee
              simple or retains a leasehold ~nder a lease for less than 99 years which is renewable or a lease having a
              remaining period of not less thhn 50 years beyond the date of the 100th birthday of the youngest Borrower
              or retains a life estate (or retai•f ng a beneficial interest in a trust with such an interest in the Property); or
              (iii) The Property ceases to bf the principal residence of a Borrower for reasons other than death and the
              Property is not the principal residence of at least one other Borrower; or
              (iv) For a period of longer thJn twelve (12) consecutive months, a Borrower fails to occupy the Property
                                              I
              because of physical or mental illness and the Property is not the principal residence of at least one other
              Borrower; or
              (v) An obligation of the Borrorer under this Security lnstnunent is not perfonned.
           (b) Notice to Lender. Borrower shall notify Lender whenever any of the events listed in Paragraph
           9(a)(ii)-(v) occur.                   j                                                                            ·
           (c) Notice to Borrower. Lender shall notify Borrower whenever the loan becomes due and payable under

           (30) days after notice to either: f
           Paragraph 9 (a)(ii)-(v). Lender shall not have the right to commence foreclosure until Borrower has had thirty

              (i) Correct the matter which r suited in the Security Instrument coming due and payable; or
              (ii) Pay the balance in full: or
              (iii) Sell the Property for the I· sser of the balance or 95% of the appraised value and apply the net proceeds
              of the sale toward the balance;lor           ·
              (iv) Provide the Lender with a deed in lieu of foreclosure.
           (d) Trusts. Conveyance of Bof wer's interest in the Property to a tmst which meets the requirements of the
           Secretary, or conveyance of a trust's interests in the .Property to a Borrower, shall not be conc;idered a
           conveyance for purposes of this Paragraph 9. A trust shall not be considered an occupant or be considered as
           having a principal residence for urposes of this Pamgraph 9.
         10. No Deficiency Judgments. Borrower shall have no personal Iiabilily for payment of U1e debt secured by
     this Security Instrument. Lender m?y enforce the debt 011.ly through sale of the Property. Lender shall not be
     penn.itted to obtain a deficiency judgment against Borrower ff the Security Instrument is foreclosed.
         11. Reinstatement. Borrower hbs a right to be reinstated if Lender has required immediate payment in full.
     This right applies even after foreclosJrc proceedings are instituted. To reinstate Utis Security l11strument . Borrower
     shall correct t.11e condition wltich resJlted in the requirement for immediate payment in full. Foreclosure costs and
     reasonable and custom~, altorneys' rees and expenses properly associated with the foreclosure proceeding shall
     be added to the principal balance. Upon reinstatement by Borrower, lltis Security Instrument and the obligations
     that it secures shall remain in effect as if Lender had not required immediate payment in full. However, Lender is
     not required to pemtit reinstatemeit if: (i) Lender has accepted reinstatement after the commencement of
     foreclosure p~ocee_dings witltin ~wo lyears inunediately prec~ding the conun~ncement of a c~~nt _foreclosure
     proceeding, (u) remstatement will preclude foreclosure on different grounds m the future, or (111) re111statement
     will adversely affect the priority of ti Security Instrument.




     14XA: 11/96                                              Page 4 of8
                                                                                          ;(!4t__


                                                     EXHIBIT 3
.
    USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 5 of 8




       12. Lien Status.
         (a) Modification. Borrower a&rees lo extend lhis Securily lnslrument in accordance wi'tl1 this Paragraph
         12(a). If Lender detennines lhal lhe original lien stalus of the Securily lnslrument is jeopardized under stale
         law (including but not limited to! situations where the amow1l secured by the Security lnstrumenl equals or
         exceeds tlte maximum principal Jmount slated or the maximum period under which loan advances relain lhe
         same lien priority initially grantetl to loan advances has expired) and slale law pennils the original lien status
         to be maintained for future loan 1dvances
                                              I
                                                       through the execution and recordation of one or more documents,
         then Lender shall obtain title evidence at Borrower's expense. If the title evidence indicales that the Property
         is not encumbered by any liens! (except tlle First Securily Instrument described in Pamgraph 13(a), tllis
         Second Security Instrument and    fY     subordinate liens tl1at the Lender detennines will also be subordinate to
         any future loan advances), Lender shall request the Borrower to execute any documents necessary lo prolect
         the lien status of future loan ad~ances. Borrower agrees to execute such documents. If state law does not
         pennil tl1e original lien status to ~e extended to future loan advances, Borrower will be deemed to have failed
         to have perfonned an obligation ~1der tllis Security Instrument.
         (b) Tax Deferral Programs. Bc!mower shall not participate in a real estate tax deferrc:l.l program, if any liens
         created by the tax deferral are nol subordinate to this Security Instrument.
         (c) Prior Liens. Borrower slrall promptly discharge any lien which has priority over tllis Security
         Instrument unless Borrower: (a) lagrees in writing to the payment of the obligation secured by the lien in a
         manner acceptable to Lender; (~) contests in good faith the lien by, or defends againsl enforcemenl of the
         lien in, legal proceedings wllicl~lin tl1e Lender's opinion operate to prevent tl1e enforcement of the lien or
         forfeiture of any part of the ProAlerty; or (c) secures from tl1e holder of the lien an agreement satisfactory to
         Lender subordinating the li~n to all amounts secured by this Security Instrument. If Lender detennines that
         any part of the Property is subject to a lien wllich may attain priority over tllis Securily Instrument, Lender
         may give Borrower a notice iderltifying the lien. Borrower shall satisfy the lien or take one or more of tl1e
         actions set forth above witllin 10 ~ys of the giving of notice.
       13. Relationship to llirst Securitf .Instrument.
         (a) Second Security Instrumcrt, ln order to secure payments which the Secrelary may make to or on
         behalf of Borrower pursuant to Section 255(i)(l)(A) of the National Housing Act and the Loan Agreement,
         the Secretary has required BoJ.ower lo execute a Secoud Note and this Second Security Instrument.
         Borrower also has executed a Fir~t Note and First Security Instrument.
         (b) Relationshi11 of First and Sfcond Security .Instruments. Payments made by lite Secretary shall not be
         included in tl1e debt under the Fit"ft Note unless:
           (i) The First Security Instrument is assigned to the Secrelary; or
           (ii) The Secretary accepts reilnbursement by the holder of the First Note for all payments made by the

         lfSlecre~ary.                     I(.
            t 1e circumstances descn'bed 111       ..)
                                         . 1) or (11 occur, lI1en a II paymenls by tI1e Secrelary, me
                                                                                                   . IIId'mg mterest
                                                                                                             .       on tI1e
                                             1
         paymenlS. but excluding late charges paid by tl1e Secretary, shall be included in tl1e debt under the First Note.
         {c) Effect on Borrower. Wherb there is no assigrunent or reimbursement as described in (b)(i) or (ii) and
         the Secretary makes payments totorrower, then Borrower shall not:
           (i) Be required to pay amount owed under the First Note. or pay any rents and revenues of the Property
           under Paragrnph 1.9 to tl1e hol, er of tl1e First Note or a receiver of the Property, until the Secretary has
           required payment in full of all 9utstanding principal and accrued interest under the Second Note: or
           (ii) Be obligated to pay interef t or slrared appreciation under the First Note at any time, whether accrued
           before or afler the paymenls b~. lhe Secretary, and whether or not accrued interest has been included in the
           principal balance under tl1e First Note.
         (d) No Duty of the Secretarj. The Secretary has no duty lo the holder of the First Note lo enforce
         covenants of lhe Second Securitt Instrument or to take actions to preserve the value of the Property, even
                                             1
         though the holder or the First N te may be unable to collect amounts owed under the First Note because of
         restrictions in tllis Parngmph 13.

    15XA: 11/96                                            Page 5 01'8




                                                  EXHIBIT 3
 USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 6 of 8




       (e) Restrictions on Enforcement   I
                                             Notwithstanding anything
                                                                  .
                                                                         else in t11is Security. Instrument' the Borrower
       shall not be obligated to comply w. ith t11e covenants hereof, and Panigmph 19 shall have no force and effect,

       whenever there is no outstanding balance under the Second Note.
     14. Forbearance by Lender Not a Wah•er. Any forbearcmce by Lender in exercising any right or remedy
shall not be a waiver of or preclude tltG1 exercise of any right or remedy.
     15. Successors and Assigns Boulnd; Joint and Several Liability. Borrower may not assign any rights or
obligations under this Security Instrunient or t11e Second Note, except to a Lrust t11at meets tJ1e requirements of the
Secretary. Borrower's covenants and a~rcements shall be joint and sever.ti.
     16. Notices. Any notice to Borrower provided for in tllis Security Instrument shall be given by delivering it or
by mailing it by first class mail unlessiapplicable law requires use of anot11er method. The notice shall be directed
to the Property Address or any other a~dress all Borrowers jointly designate. Any notice to the Secretary shall be
given by first class mail to the HUD Field Office with jurisdiction over the Property or any other address
designated by the Secretary. Any nofilce provided for in this Security Instrument shall be deemed to have been
given to Borrower or Lender when givbn as provided in tllis Par<1graph 16.
     17. Governing Law; Se,•erabilit~. Tllis Security Instrument shall be governed by Federal law and tJ1e law of
the jurisdiction in whlch the Propefto' is located. In the event that any provision or clause of tllis Security
Inslrument or the Second Note conflids with applicable law, such conflict shall not affect other provisions of tllis
Security Instrument or the Second Nole which can be given effect without the conflicting provision. To tllis end
the provisions of tllis Security lnstrumtnt and t11e Second Note are declared to be severable.
                                         1
     18. Borrower's Co11y. ·sorrowelshall be given one confonned copy of the Second Note and tllis Security
Instrument.                          .
     NON-UNlFORM COVENANTS. , orrower and Lender covenant and agree as follows:
     19. Assignment of Rents. Bofower unconditionally assigns and tmnsfers to Lender all the rents and
revenues of tl1e Property. Borrower autllorizes Lender or Lender's agents to collect the rents and revenues and
hereby directs each tenant of the Propdpy to pay the rents to Lender or Lender's agents. However, prior to Lender's
notice to Borrower of Borrower's breach of any covenant or agreement in t11e Security Instrument, Borrower shall
collect and receive all rents and revenlies of the Property as Lrustee for t11e benefit of Lender and Borrower. Tllis
assigmnent of rents constitutes an abso~ute assigmnent and not an assigmnent for additional security only.
     lf Lender gives notice of breach tol Borrower: (a) all rents received by Borrower shall be held by Borrower as
trustee for benefit of Lender only, lo t,e applied lo the sums secured by this Security Instrument; (b) Lender shall
be entitled to collect and receive all of the rents of the Property; and (c) each tenant of the Property shall pay all
rents due and unpaid to Lender or Lender's agent on Lender's written demand to the tenant
    Borrower has not executed any prvor assignment of the rents and has not and will not perfonn any act that
would prevent Lender from exercisin~ its rights under tllis Paragraph 19, except as provided in the First Security
Instrument.                             I                                                                      .
     Lender shall not be required to enter upon, take control of or maintain the Property before or arter giving notice
of breach to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is a breach.
Any application of rents shall not cure lor waive any default or invalidate any other right or remedy of Lender. Tllis
assigmnent of rents of the Property shall tenninate when the debt secured by this Security instrument is paid in
full.                                   I
     20. Foreclosure Procedure. It' I.lender requires immediate 1,ayme11t in full under Paragra11h 9, prior to
acceleration following Borrower's bJeach of any covenant or agreement in this Security l11stl'Ument, Lender
shall give notice to Borrower in th~ manner provided in Paragra11h 16. The notice shall s1,ecify: (a) the
default; (b) the action required to cJre the default; (c) a date, not less than JO days from the date the notice
is given to Borrower, by which theldefault must be cured; and (d) that failure to cure the default on or
before the date s1,ecifit:d in the notice may result in acceleration of the sums St.'Curcd by this Security
Instrument, foreclosure by .iudicial~,roceeding and sale of the Pro11erty. The notice shall further inform
Borrower of the right to reinstate af er acceleration and the right to asse11 in the foreclosure 11roceeding the
non-existence of a default or any oth1 r defense of Borrower to acceleration and foreclosure. If the default is
not cured on or before the 'date s11ccitied in the notice, Lender at its 01,tion ma~~ire immediate 11ayment
OSXC : 12/96                                           l'agc G of 8                 ~_j_._




                                                EXHIBIT 3
     USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 7 of 8
t




    in full of all sums secured by this Security Instrument without fu11her demand and may foreclose this
    Security Instrument by ,judicial ,,rocceding. Lender shall be entitled to collect all e,q,enscs incurred in
    pursuing the remedies provided in ihis Paragraph 20, including, but not limited to, reasonable attorneys'
    fees and cost11 of title evidence.      I
        21. Lien Priority. The full amoupl secured by lhis Securily Instrument shall have a lien priorily subordinate
    only to the full amount secured by the First Security Instrument.
         22. Ad,justable Rate Feature. U)1der tlte Second Nole, the initial stated interest rate of               6.6500%
    which accrues on lhe unpaid principal balance ("Initial Interest Rate") is subject to change, as described below.
     When the interest rate changes, the n~w adjusted interest rale will be applied to the total outstanding principal
    balance. Each adjustment to tl1e intdr:sl rate will be based upon tl1e weekly average yield on Uniled States
    Treasury Securities aqjusted to a consf,nt maturity of one year, as made available by Lhe Federal Reserve Board in
    Statistical Release H.15 (519) ("lnde:-.i") plus a margin. If the Index is no longer available, Lender will use as a
     new Index any index prescribed by the! Secretary. Lender will give Borrower notice of the new Index.
         Lender will perfonn tl1e calculatio 11S described below to detcm1ine lite new adjusted interest rate. The_ interest
     rate may change on the first day of SEPTEMBER, 1998                . and on    D that day of each succeedmg year
    IKJ the first day of each succeeding mdnth ("Change Date") until the loan is repaid in full.
         The value of tl1e Index will be detdnnined, using the most recent Index figure available thirty (30) days before
    the Change Date ("Current Index"). Bbfore each Change Date, the new interest rate will be calculaled by adding a
     margin lo the Current Index. The sumlor the margin plus the Current Index will be called the "Calculated Interest
    Rate" for each Change Date. The <I:alculated Interest Rale will be compared· lo the interesl rate in effect
     inunediately prior lo the current Chanie Dale (the "Existing Interest Rate").
         D (Annually Aqjusting Variablb Rate Feature) The Calculated Interest Rate cannot be more than 2.0%
    Interest Rate.                         1
     higher or lower than the Existing lntbrest Rate, nor can it be more than 5.0% higher or lower than the Initial

         1K] (Monthly Adjusting Variabl, Rate Feature) The Calculated Interest Rate will never increase above
    SIXTEEN AND 6S0/1000                    I                percent (       16.65000 %).
         The Calculated Interest Rate will ble adjusted if necessary to comply with lhese mte limilation(s) and will be in
    effect until lhe next Change Date. At , ny Chi.Ulge Dale, if the Calculated Interest Rate equals the Existing Interest
    Rate, the interest rnte will not change.I                                                         ·
         23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this Security
     lnstrumenl without charge to Borrower-
         24. Waivers. Borrower waives all right of valuation and appraisement.




    06XC :05/97                                            Page 7 of8




                                                   EXHIBIT 3
..
                    USDC IN/ND case 4:19-cv-00099 document 1-3 filed 10/25/19 page 8 of 8




                   25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
                together with this Security lnstrumentj the covenants of each such rider shall be incorporated into and shall amend
                and supplement the covenants and afements of this Security lnstrument as if the rider(s) were a part of this
                Security Instnunent. [Check applicabl box(es).]
                     D Condominium Rider                  Shared Appreciation Rider         O Planned Unit Development Rider
                     D Other (Specify)
                   BY SlGNlNG BELOW, Borrowe~laccepts and agrees to the tenns contained in this Security Instrument and in
                any rider(s) executed by Borrower and recorded with it.
                Witnesses:                                     /}. A. _,,t::). . .-/-A
                                                              ~ C>(. ~                                                           (Seal)
                                                               RUTH L TOTH                ·-----------                         -Borrower




                                                                                               (Seal)
                                                                  --------------------=-.sorrower




                --------------1- (Space Below This Un• For Acknowl<-dgnient] - - - - - - - - - - - - - -
                STATE OF INDIANA                                                           JASPER COUNTY SS:

                    On this 01ST         day of JI NE, 1998                        , before me, the undersigned, a Notary Public in and
                for said County, personally appeared
                RUTBL. TOTH



                and acknowledged the execution of tlu foregoing instrument.
               ·.,1,,1t111,,,,
                 WITNESS·my    ~. hand and official seal.
           \···· y p'',,,
                                      7-_8_-_0_1+-----
      ·:-/~'i>:-~y·eou~o,n ·expires: __
     /~.<~\                     ··~rr) . .
     ~ [• Si&.~ht~nt
                  •
                     ias prepared by:
                     - '
                                                   DE I30RAH J. FOOR FOR
     %_ *\.~/·/> ./*f                              HO     WNERS MORWAGE SERVICE, INC.
      ~,     .....·~~f.       ••• ••    f
       ,,,, /"' ;o···· .. ···~;. "- ,,,,
           .._:v I A,.,.\>''
             . .:·~·······"''''\~\ ~.\.1..,(1
                 07~q : _05/97          :i,.,:;,                     Page 8 of 8




                                                              EXHIBIT 3
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 4:19-cv-00099 document 1-4 filed 10/25/19 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            HEIRS AND DEVISEES OF RUTH L. TOTH, DECEASED; and LYNN
UNITED STATES OF AMERICA                                                                                    A. BECCUE

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Jasper
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2     u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           u 3     u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                    u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                  u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                       u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                           u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                      or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                         u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                   u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/25/2019                                                              s/ Sharon Jefferson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 0/16)

                         USDC IN/ND case 4:19-cv-00099 document 1-4 filed 10/25/19 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 4:19-cv-00099 document 1-5 filed 10/25/19 page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

                  United States of America
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 4:19-cv-099
  Heirs and Devisess of Ruth L. Toth, Deceased; and                 )
                  Lynn A. Beccue                                    )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lynn A. Beccue
                                         7525 W. 700 N.
                                         Fair Oaks, Indiana 47943




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Sharon Jefferson
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 4:19-cv-00099 document 1-5 filed 10/25/19 page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-099

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
